Shaw, C. J.
On the 1st of May 1855, when this tax was assessed, the plaintiff had ceased to be domiciled in Providence, because he had in fact quitted it, and, as early certainly as March, abandoned his intention to return to it. He had not acquired a domicil in Uxbridge or Cumberland, because he had not removed there, nor exercised any right of citizenship there; he had only an intention of removing. He was actually in person in Freetown on the 1st of May, and had no domicil for taxation elsewhere. He was therefore taxable in Freetown. See Holmes v. Greene, 7 Gray, 299; Bulkley v. Williamstown, 3 Gray, 493; Kilburn v. Bennett, 3 Met. 199.

Exceptions sustained.